PER CURIAM
In this dissolution case, mother was awarded custody of the parties’ two minor children. She appeals from the provisions of the judgment setting child support at $150 per month per child for two years and $200 per month per child thereafter. On de novo review, we affirm those provisions.
She also appeals the trial court’s award to father of the tax dependency exemptions for the two children. We adhere to our decisions in Gleason v. Michlitsch, 82 Or App 688, 728 P2d 965 (1986), and Vinson and Vinson, 83 Or App 487, 732 P2d 79 (1987), where we stated that trial courts have no authority under present law to award a dependency exemption to a noncustodial parent.
Judgment modified to delete award of dependency exemption to father; affirmed as modified. Costs to mother.